PER CURIAM:
This claim was submitted to the Courtfor decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 25, 1999, at approximately 5:00 p.m. claimant and his wife were traveling in his vehicle on Route 19, near Shinnston, Harrison County. Claimant had driven his vehicle to a gravel lot on the side of the road in order to make a telephone call. As claimant drove the vehicle back onto the road, it struck I-beams that were hidden in nearby vegetation on the side of the road.
2. On the date in question, respondent was responsible for the maintenance of Route 19 in Harrison County and was aware of I-beams on the edge of the road surface.
4. As a result of this incident, claimant’s vehicle sustained damage. The sustained damage was in the amount of $372.12.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 19 in Harrison County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $372.12.
Award of $372.12.